Order affirmed, with ten dollars costs and disbursements. Memorandum: Although the doctrine of res ipsa loquitur cannot be applied to the facts set forth in the complaints, such complaints and the bills of particulars do set forth facts sufficient, if proven, to constitute causes of action. All concur. (The order denies motion by two defendants for a dismissal of the complaint in each of three actions to recover damages for the death of three persons who died in a burning building.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.